Exhibit 99.1 Vision-Sciences, Inc. Announces Net Sales Growth of 73% to $4.0 Million for the Second Quarter of Fiscal 2012 57% Net Sales Growth for the First Half of Fiscal 2012 ORANGEBURG, N.Y., November 7, 2011 – Vision-Sciences, Inc. (Nasdaq:VSCI) today announced financial results for its second quarter and first half of fiscal 2012, ended September 30, 2011. The financial results were as follows: Second Quarter and First Half Highlights · Net sales increased 73% to $4.0 million in the second quarter and 57% to $7.8 million in the first half of fiscal 2012; o Medical segment sales increased 97% and 69% in the second quarter and first half of fiscal 2012, respectively; · Gross profit increased 118% to $1.4 million in the second quarter and 90% to $2.5 million in the first half of fiscal 2012; · Gross margin percentage increased 7 percentage points to 35% in the second quarter and 5 percentage points to 32% in the first half of fiscal 2012; and · Operating loss decreased 3% to $2.8 million in the second quarter and was flat at $5.3 million in the first half of fiscal 2012 Cynthia Ansari, Chief Executive Officer, stated “We are very pleased with achieving another consecutive quarter of sales growth and realizing significant year-over-year sales increases. We have positive momentum going into the second half of our fiscal 2012 as we increase our sales, focus on costs, and capitalize on the supply agreements with our major partners.” Ms. Ansari continued, “Our product portfolio continues to gain market acceptance, which resulted in an increase in our gross margin. Our focus at Vision-Sciences is clear – increasing our revenue and margins by growing our U.S. and international sales, expanding our relationships with doctors and our partners, and driving bottom line improvements for our shareholders.” Sales Analysis Net sales increased $1.7 million, or 73%, in the second quarter of fiscal 2012 to $4.0 million compared to $2.3 million in the second quarter of fiscal 2011, attributable to higher sales in all of the markets in which we serve. Net sales increased $2.8 million, or 57%, in the first half of fiscal 2012 to $7.8 million compared to $5.0 million in the first half of fiscal 2011, primarily attributable to higher sales of our endoscopes and EndoSheath disposables in the urology market as a result of the supply agreement with the Endoscopy Division of Stryker Corporation. Sequentially, net sales grew $0.3 million, or 7%, from the first quarter of fiscal 2012, primarily due to higher sales of our ENT (ear, nose and throat) and TNE (trans-nasal esophagoscopy) products and higher sales to SpineView, Inc. We continue to fulfill the initial, firm stocking order of 50 video surgical endoscope systems to SpineView. Medical segment sales increased 97% to $3.4 million in the second quarter of fiscal 2012 compared to the same period last year: · ENT and TNE sales increased 49% due to growth in our ENT customer base and increased sales to the GI and bariatric surgery markets; · Urology sales increased 115% as a result of sales of urology products to Stryker; · Bronchoscopy sales increased 276% due to increased sales of video and fiber bronchoscopes; · Sales to SpineView increased 370% as more surgical endoscope systems were sold to SpineView; and · Repairs, peripherals, and accessories sales increased 49% due to sales of peripherals and accessories to Stryker. Medical segment sales increased 69% to $6.5 million in the first half of fiscal 2012 compared to the same period last year: · ENT and TNE sales increased 32% due to growth in our ENT customer base and increased sales to the GI and bariatric surgery markets; · Urology sales increased 108% due to sales of urology products to Stryker; · Bronchoscopy sales decreased 34% as videoscope stocking orders from international distributors in the first half of fiscal 2011 were not repeated this fiscal year; · Sales to SpineView increased 476% as more surgical endoscope systems were sold to SpineView; and · Repairs, peripherals, and accessories sales increased 57% due to sales of peripherals and accessories to Stryker. Net sales (in thousands, except for percentages) for the second quarter and first half of fiscal 2012 and 2011 were as follows: Three Months Ended Six Months Ended September 30, September 30, Market/Category Change % Change % ENT and TNE $ $ $ 49
